423 F.2d 723
UNITED STATES of America, Appellee,v.Thomas Aloysius MARSDEN, Appellant,
No. 13790.
United States Court of Appeals, Fourth Circuit.
Argued March 5, 1970.
Decided March 18, 1970.

George J. Thomas, Hyattsville, Md., for appellant, and Nevett Steele, Jr., Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on the brief), for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The appellant, defendant below, was charged in a one-count indictment with violating Title 50 App. U.S.C. § 462 in that he failed to submit to induction on March 27, 1968, as ordered. At trial before the court, sitting without a jury, the appellant was found guilty and a prison sentence was imposed.


2
Upon consideration of the record, the briefs, and argument of counsel, we find no reversible error.


3
Affirmed.